Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 1 of 47
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of

Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS: Marin County Homeless Union; Camp
Compassion; Jason Sarris; Lea Deangelo; Zach Bulware; Carrie
Healon; Lisa Nicole Johnson; Donald Hobbs; Deborah Ann
Miramontes; Charles Talbot; Bethany Allen; Michaelangelo
Montez; Kalani Welch and all similarly-situated persons in Camp
Compassion and in the City of Novato

JS-CAND 44 (Rev. 10/2020)

DEFENDANTS: City of Novato; City Manager Adam McGill;
Mayor Pro Tem Eric Lucan; Police Chief Matthew McCaffrey;
Director of Public Works Chris Blunk and DOES 1-100.

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

(b) County of Residence of First Listed Plaintiff Attomeys (If Known)

(EXCEPT IN U.S. PLAINTIFF CASES)

John A. Walters, Novato City Attorney

Marin County

 

(c) Attorneys (Firm Name, Address, and Telephone Number)

 

 

 

 

Il. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

: : PTF DEF PTF DEF

| U.S. Government Plaintiff X 3 Federal Question Citizen of This State 11 Incorporated or Principal Place

(LLS. Government Not a Party) 4 4 of Business In This State

Citizen of Another State 2 2 Incorporated and Principal Place

2 US. Government Defendant 4 Diversity 7 5 5 of Business In Another State
(Indicate Citizenship of Parties in ltem IH) Citizen or Subject of a 3 3 Foreign Nation 6 6

Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES

 

V.

110 Insurance

PERSONAL INJURY

PERSONAL INJURY

625 Drug Related Seizure of
Property 21 USC § 881

422 Appeal 28 USC § 158
423 Withdrawal 28 USC §

 

375 False Claims Act
376 Qui Tam (31 USC

120 Marine 310 Airplane 365 Personal Injury — Product]
130 Miller Act a Liability 690 Other 157 § 372%a))
140 Negotiable Instrument 315 Airplane Product Liability : LABOR PROPERTY RIGHTS 400 State Reapportionment

150 Recovery of
Overpayment Of
Veteran’s Benefits

151 Medicare Act

320 Assault, Libel & Slander

330 Federal Employers’

367 Health Care/

 

Pharmaceutical Personal

Injury Product Liability

710 Fair Labor Standards Act
720 Labor/Management
Relations

820 Copyrights
830 Patent

835 Patent—Abbreviated New

410 Antitrust

430 Banks and Banking
450 Commerce

460 Deportation

7 Liability 740 Railway Labor Act Drug Application
152 Recovery of Defaulted 368 Asbestos Personal Injury s = ee Cone ae 840 T : ‘ 470 Racketeer Influenced &
Student Loans (Excludes 440 Marine 751 Family and Medical Tai may Corrupt Organizations
. Leave Act 880 Defend Trade Secrets

Veterans)
153 Recovery of
Overpayment of
Veteran’s Benefits 160
Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

REAL PROPERTY
210 Land Condemnation
220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
290 All Other Real Property

Marine Product Liability

350 Mator Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362 Personal Injury -Medical
Malpractice

Product Liability 345

PERSONAL PROPERTY

370 Other Fraud

371 Truth in Lending

380 Other Personal Property
Damage

385 Property Damage Product
Liability

790 Other Labor Litigation
791 Employee Retirement
Income Security Act

Act of 2016

 

SOCIAL SECURITY

 

 

IMMIGRATION

 

 

CIVIL RIGHTS

PRISONER PETITIONS

 

 

440 Other Civil Rights X

441 Voting

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities—
Employment

446 Amer. w/Disabilities—
Other

448 Education

 

HABEAS CORPUS
463 Alien Detainee

510 Motions to Vacate
Sentence

530 General
535 Death Penalty

OTHER
540 Mandamus & Other
550 Civil Rights
555 Prison Condition

560 Civil Detainee—
Conditions of

 

Confinement

462 Naturalization
Application

465 Other Immigration
Actions

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(z))
864 SSID Title XVI

865 RSI (405(g))

 

FEDERAL TAX SUITS

 

 

870 Taxes (U.S. Plaintiff or
Defendant)

871 IRS—Third Party 26 USC
$ 7609

 

480 Consumer Credit

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities!
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of State
Statutes

 

ORIGIN (Place an

“X" in One Box Only)
R Dogyment 3 Filed 7/14/21 Page 2 of 47 8 Multidistrict

 

1X Original ,Case 4:21-cv- > OLN GR 4 Reinstated or 5 Transferred from 6
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation-Direct File
Vi. CAUSE OF Cite the U.S. Civil Statute under which you are filing ¢ tonal statutes uniess diversi ):

ACTION: 42 U.S.C. Section 1983
Brief description of cause: Seeking injunctive relief to halt

 

 

 

 

enforcement of anti-unconstitutional camping ordinances.
VIL. REQUESTED IN CHECK IF THIS iS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: — UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: wes NG
VIL. RELATED CASE(S),
JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) X SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE
SIGNATURE OF ATTORNEY OF RECORD

DATE July 14, 2021
JS-CAND 44 (rev. 10/2020)
10
1]
12
13
14
15
16
17
18
1?

Zl
22
23
24
25

a
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 3 of 47

Anthony D. Prince (SBN # 202892)
General Counsel,

California Homeless Union/Statewide Organizing Council

Law Offices of Anthony D. Prince
2425 Prince Street, Ste. 100
Berkeley, CA 94705

Tel: 510-301-1472

Attorneys for Plaintiffs

UNITED STATES COURT

NORTHERN DISTRICT OF CALIFORNIA

MARIN COUNTY HOMELESS UNION, a
local affiliate of the CALIFORNIA
HOMELESS UNION, on behalf of itself and
those it represents; CAMP COMPASSION, a
Homeless Union-affiliated encampment in Le
Gerner Park; Individual plaintiffs JASON
SARRIS; LEA DEANGELO; ZACH
BOULWARE; CARRIE HEALON;: LISA
NICOLE JOHNSON; DONALD HOBBS;
DEBORAH ANN MIROMONTES, LISA
JOHNSON, CHARLES TALBOT,
BETHANY ALLEN, MICHELANGELO
MONTEZ, DEBORAH ANN
MIRAMONTES, KALANI WELSCH, and
other similarly situated homeless persons
including current residents of Camp
Compassion homeless encampment,

VS.

CITY OF NOVATO; CITY MANAGER
ADAM MCGILL; MAYOR PAT EKLUND;
MAYOR PRO TEM ERIC LUCAN; CHIEF
OF POLICE MATHEW MCCAFFREY;
PUBLIC WORKS DIRECTOR CHRIS
BLUNK and DOES 1-100,

Defendants

Case No.:

AMENDED EX PARTE APPLICATION
AND COMPLAINT FOR INJUNCTIVE
RELIEF AND A DELARATORY
JUDGMENT PURSUANT TO 42 U.S.C. §
1983, CALIFORNIA CONSTITUTION
ART.1, § 7; 81! AND 14 AMENDMENT
TO THE CONSTITUTION OF THE
UNITED STATES;

DECLARATION OF JASON SARRIS;
DECLARATION OF LEAH DEANGELO;
DECLARATION OF CARRIE HEALON;
DECLARATION OF ZACH BOULWARE;
DECLARATION OF FLOJAUNE COFER,
PhD; DECLARATION OF ANTHONY D.
PRINCE; [Proposed ORDER]

INTRODUCTION AND BACKGROUND

i, On June 7, 2021, the City of Novato, California enacted amendments to its

Municipal Code prohibiting daytime camping and imposing other restrictions regarding what the

Complaint for Injunctive Relief

Page
-]-

 
10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
ny
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 4 of 47

City terms “critical infrastructure” and its “Stream Protection Zones.” The amended code sections
expressly provide that violators will be charged with criminal misdemeanors. Although “neutrally”
framed, it is clear that these measures are in fact aimed at the city’s unhoused in general and in
particular, approximately 30 unsheltered persons who have created “Camp Compassion” in a
section of Lee Gerner Park.

2, The amended code sections permit overnight camping on public property but only in
those areas not determined by a resolution of City Council to be “critical infrastructure” and provide
for misdemeanor criminal charges against violators. However, the definition provided for “critical
infrastructure” is so vague and over broad that that virtually any and every public space in the City
of Novato can be and likely will be so designated and thereby off-limits to the unhoused.

3. While Code Section 14-20.7 permits overnight camping from 9:00 pm until 7:00 am,
it does so only if a person is not “engaging in camping as a voluntary act”, which is defined as
camping during such time as there are “no beds in any shelter or other accommodation” accessible
from the location where a person is camping. The is no definition of “shelter” or “accommodation,”
no requirement that the alternative lodging be indoors and constitutionally compliant, as expressly
provided under Martin v. Boise.

4, The City also disregards the command of Martin v. Boise regarding the
determination of whether or not sufficient alternative shelter is available such that a challenged
ordinance is enforceable. That test is not whether a bed is available in any given shelter but whether
“there is a greater number of homeless individuals in a jurisdiction than the number of available
beds [in shelters].” Martin v. City of Boise, 920 F.3d 584, 617 (2019) (Emphasis added.) If so, the
Court ruled that “the jurisdiction cannot prosecute homeless individuals for involuntarily sitting,
lying and sleeping in public.” Martin v. City of Boise, 920 F.3d 584, 617 (2019) quoting Jones v.
City of Los Angeles, 444 F.3d 1118, 1138 (9" Cir. 2006.) At this time there is not a single available
shelter bed in either the City of Novato or Marin County, yet violations of the municipal code

Complaint for Injunctive Relief

Page
ee

 
Sa DB WO & WH Pb

10
1
12
13
14
15
16
17
18
19
20
21
ay
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 5 of 47

sections challenged herein are punishable with misdemeanor criminal charges. (See Declaration of
Jason Sarris.)

5. In addition, should Defendant City of Novato begin enforcement of the challenged
ordinances, it will be increasing the risk of harm by way of separation of Plaintiffs from vital
services and the natural shade from extreme summer temperatures now available in ‘Camp
Compassion’; exposure to infection from the surging Delta variant of the COVID-19 virus,
exacerbation of existing physical disabilities, great bodily harm and possible death as Plaintiffs are
forced to constantly walk the streets, made to carry or leave behind vital survival items or hide in
dangerous locations where there is no relief from the elements.

6, Accordingly, individual plaintiffs, homeless Camp Compassion residents Jason
Sarris, Carrie Healon, Zach Boulware, Lea Deangelo, Donald Hobbs, Lisa Johnson, Bethany
Allen, on behalf of themselves and other similarly situated persons and organizational plaintiff,
Marin County Local of the California Homeless Union (“Plaintiffs”) bring this emergency
action for a temporary restraining order and preliminary injunction against the City of Novato, and
in their individual and official capacities, respectively, Novato City Manager Adam McGill.
Director of Public Works Christopher Blunk, Chief of Police Matthew McCaffrey, Mayor Pat
Eklund, and DOES 1-100 to enjoin Defendants from enforcing Novato Municipal Code Sections 7-
11, 7-12, 14-20,5, 14-20.7 and any other Code Sections that either have the purpose or the effect of
criminalizing the homeless based on their status.

MEMORANDUM OF POINTS AND AUTHORITIES
The Challenged Code Sections

7. On June 8, 2021, the Novato City Council approved Ordinance Nos. 1669 and 1670,
adding the language therein to Novato Municipal Code Sections 7-11 and 7-12, respectively. When
the legislation was originally proposed on May 25"", 2021, Plaintiff Jason Sarris, a resident of
Camp Compassion and President of the Novato Union of the Homeless, along with other Union

Complaint for Injunctive Relief

Page
3.

 
 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 6 of 47

officers, addressed City Council objecting that as drafted, the Ordinances were vague, overbroad,
ambiguous and if enacted and enforced would lead to serious physical harm to those swept up in its
facially unconstitutional proscriptions, including, but not limited to the City’s unhoused. Plaintiff
Sarris warned the City Council that if approved, the Union would challenge the subject ordinances
to legal challenge.

8. Also voicing opposition at the May 21, 2021 City Council meeting were attorneys
from the Legal Aid Society of Marin County, Leah Deangelo, a resident of Camp Compassion and

Robbie Powelson, President of the Sausalito/Marin County Chapter of the California Homeless

Union.

9, Section 7-11.3(a) has now been amended to read as follows:

It is unlawful and a public nuisance for any person including persons who would
otherwise be entitled to cap on public property pursuant to Section 14-20.8, to camp,
occupy camp facilities, or use camp paraphernalia at the following locations:

1. Critical infrastructure

2. Within 50 feet of critical infrastructure

3. Within 50 feet of a vehicular or pedestrian entrance or exit from of [sic] critical
infrastructure

4. On those portions of aa right-of-way that are required by local, state or federal
law to be free of obstruction to first responders, including but not limited to
members of law-enforcement, fire-prevention, or emergency medical-services
agencies

5. Wildlfire risk areas

6. Youth-serving facilities

7. Within 50 feet of youth-serving facilities

10. “Critical infrastructure” for which no definition was provided in the prior version of

Code Section 7-11, is now defined as:

“[A]ny real property or facility, whether privately or publicly owned, as designated
by the City Council by resolution, the City Council determines in its discretion is so
vital and integral to the operation or functioning of the city that its damage,
incapacity, or disruption, or destruction would have a debilitating impact on the
public health, safety, or welfare.

Critical infrastructure may include, but is not limited to, government buildings, such
as schools, fire stations, police stations, jails or courthouses; hospitals, antennas,
bridges, roads, train tracks, drainage systems, or levees; or systems, such as

Complaint for Injunctive Relief

Page
a

 
& Ww bb

wn

10
11
\2

14
15
16
Li
18
19
20
Z|
22

24
25
26
zy
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 7 of 47

computer networks, public utilities, electrical wires, natural gas pipes.
telecommunication centers, or water sources”

(Novato Municipal Code Section 7-11.2)

i. Regarding abatement of violations of the ban on camping on or near “critical
infrastructure,” Section 7-11.4 (“Abatement”) reads as follows:

“7-11.4 any violation of section 7-11 an/or 7-12 may be abated by the city upon 24
hours of prior notice; but a violation of 7-11 and/or 7-12 may be abated immediately
by the city without prior notice, if the violation poses an imminent threat to public
health or safety... The cost of abatement, including all administrative of costs of any
action taken hereunder, may be assessed against the subject premises as a lien, made
a personal obligation of the owner, or both, in accordance with procedures in section
1-6 of this code. No person shall willfully prevent delay, resist, obstruct, or otherwise
interfere with a city official, employee, contractor or agent in their execution of an
abatement pursuant to this section”

12. The challenged revisions are fatally unconstitutional, given the lack of precise
definitions, the overbreadth, vagueness and ambiguity of terms such as “interference,” “vital and
integral to the operation of the City,” “damage, or incapacity, or disruption, or destruction,” “would
have a debilitating impact on the public health, safety, or welfare” that it would be almost
impossible for a person to determine where he or she is allowed to camp and where they are
prohibited from doing so. Although “neutrally worded” it is manifest that the amended code
sections challenged herein will lead to selective enforcement against the unhoused.

13. For example, electrical wires cover essentially the entire urban core of the city, as do
the subterranean gas pipelines and other concealed components of “critical infrastructure.” In the
parcels that do not possess these, in the rural areas or by the creek where Camp Compassion is
located, the City’s action in enabling itself to designate a location as a “Wildfire Risk Area” is
highly problematic, given that vast portions of the entire region and the State of California are now
designated as such. (The permanent displacement and exile of persons from such areas, even if
imminently facing an actual fire, is not something that either Marin County or the State of

California has considered or is now contemplating.)

Complaint for Injunctive Relief

Page
-5-

 
o[UlUUOUlUMDOOUMUGSDN

11
12
13
14
15
16
17
18
19
20
2]
Zz
23
24
20
26
“7
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 8 of 47

14. Another example of the failure of the amended code sections to put a would-be
violator on notice as to what is and is not permitted is the use of the disjunctive “or” to separate the
terms “damage,” “incapacity,” “disruption” and “destruction” of alleged items of critical
infrastructure. If something is “damaged” but not such that it causes “incapacity” or “disruption,”--
i.e, the “damaged” item continues to function -- does the act that allegedly caused the damage
actually have a “debilitating impact on public health and safety.” Is the road to be closed because it
has a pothole? Should the school be shut down because it has a broken window?

15. Indeed, the overbreadth and vagueness of the enactments opens the door to creating
increased risks to plaintiffs exiled to the streets. A prohibition on camping near “electrical wires”
could mean being forced to camp away from lamp posts and other and well-lit areas, which are a
critical deterrent to crime, according to the U.S. Department of Justice’s own study, /mproving
Street Lighting to Reduce Crime in Residential Areas. https://cops.usdoj.gov. Given that the
homeless are already disproportionately victims of street crime, Plaintiffs herein will be subject to
this heightened and foreseeable risk of harm if the City is permitted to enforce 7-11.

16. Furthermore, with regard to safety, during fire season, when CDC guidance
recommends staying in enclosed areas, would make the daytime camping ban physically dangerous.
Looking onto the Wild Fire Risk Areas, as well Ordinance 1670 that bans encampments with 50
feet of creeks and streams, the ordinance would put people in jeopardy on exceptionally hot days
when CDC guidance points to the need for shade, which is generally always present where streams
and creeks flow. Moreover, the evaporative cooling that riparian and other wooded habitats provide
would no longer be available.

17. Thus, the City - without actually describing what the public benefit is - actually puts
campers into physical danger and disregards the authoritative guidance of the Center for Disease
Control and, by enacting the challenged code revisions, the City not only seeks the destruction of
Camp Compassion but has targeted the entire homelessness population of Novato by broadly

Complaint for Injunctive Relief

Page
-6-

 
oOo ws DH

—
Oo 0

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 9 of 47

prohibiting sleeping, camping, and “storage” of personal property in any and all parts of the City
designated by the City Council as “critical infrastructure.”

18. Plaintiffs have done their due diligence in putting Defendants on notice of their
concerns but have been ignored. Prior to enacting the challenged revisions, Defendants ignored
detailed public comment during online City Council Meetings by Homeless Union officers and
members, including Plaintiff Jason Sarris, as well as a written statement from the National
Homeless Law Center. In addition, Defendants refused to come to the camp or meet with campers.
Jason Sarris, who has stated on many occasions that he wants to have a place where people can
camp and be safe, is actually a member of Marin County's Homeless Planning Steering Committee
(lived in seat) as well as a member of the County's Housing Stakeholders Committee. Yet, he has
been totally ignored by the Defendant City of Novato. The only official who responded at all was
Novato Mayor Pro-Tem Eric Lucan, who met with Plaintiff Sarris the day prior to the unanimous
passage of the ordinance. However, came only to inform Mr. Sarris that the proposed ordinances
would be approved and the homeless would not be happy about it. See, Declaration of Jason Sarris).

19. City Manager, Adam McGill, continues to refuse to meet with Jason Sarris and other
camp leaders and has ignored repeated communications from Camp Compassion residents.

JURISDICTION AND VENUE

20. This is an action for injunctive relief pursuant to 42 USC Section 1983 and F.R. Civ.
P. 23(b)(2) based upon ongoing violations violations and imminent harm to persons living at Camp
Compassion and in the City of Novato Guaranteed by the First, Fourth, and Fourteenth
Amendments of The Constitution of the United States of America and Pandemic related health care
orders of the State of California, Marin County, and Novato itself.

Zl, Jurisdiction exists because 28 USC Section 1331 and 1343 in that this case is
brought pursuant to 42 U.S.C. Section 1983 and raises questions of federal Constitutional Law
under the first, fourth, and fourteenth amendment.

Complaint for Injunctive Relief

Page
es

 
~~ SN

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 10 of 47

PARTIES

Plaintiffs

22, Plaintiff Marin County Homeless Union is a local union chapter of the California
Homeless Union, an unincorporated membership association which organizes, advocates for and
represents unhoused and marginally housed persons. Clearing “Camp Compassion” and other
encampments results in dispersal of and harm to Union members and directly interferes with the
Union’s mission.

23. Plaintiff Camp Compassion is a Homeless Union-affiliated encampment of
otherwise unhoused persons in Lee Gerner Park, which manages donations of food, blankets, tents ,
water, caregiving, and other necessities to its members. Camp Compassion also holds a weekly
booth at the Novato Farmer’s Market where members can sell arts and crafts and educate the public
about homelessness.

24. Plaintiff Jason Sarris is a 57-year-old man who is experiencing homelessness. Jason
Sarris is a Homeless Union officer who has taken an active leadership role in the camp and a
announced candidate for County Supervisor District 5. He is registered to vote at Lee Gerner Park,
in District 1 of Novato’s City Council voting districts. Jason is a skin cancer survivor who continues
to suffer from a serious chronic skin condition called x-linked ichthyosis, and an acute back injury.
At Camp Compassion he manages these conditions, makes sures campers have tents, blankets, food,
and water, as well as works on voter registration and voter education efforts in advance of the 2022
supervisor election.

25; Plaintiff Lea Deangelo is 61 years old, and a transgender woman (male to female).
For the past 10 years, she has been transitioning from male to female who suffers from a number of
physical disabilities. Because of her gender, she has been discriminated against and on the streets

been threatened and attacked but finds a level of security at Camp Compassion with proximity to a

Complaint for Injunctive Relief

Page
a Rs

 
10
1]
12
{3
14
a
16
ike
18
19
20
21
22
23
24
25
26
Zr
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 11 of 47

few trusted friends. She moved to Camp Compassion after Officers Alan Bates, Officer Wax,
Officer Mueller impounded her vehicle.

26. Plaintiff Carrie Healon is a 42-year-old woman who lives at Camp Compassion
with her fiancée Plaintiff Zach Boulware. Ms. Healon is a life-long resident of Novato who suffers
from severe osteoarthritis that has caused her to have large visible bone spurs on top of her feet that
seriously impedes her mobility. She also suffers from a diagnosed overactive thyroid disorder which
causes her to faint and puts her at risk for heat stress and heat stroke who is now protected from
such exposure in the naturally shaded Camp Compassion.

27. Plaintiff Zach Boulware is a 42-year-old man who lives at Camp Compassion and is
the fiancée and caregiver of Carrie Healon, also a named plaintiff. Mr. Boulware suffers from
juvenile rheumatoid arthritis which causes him chronic pain and mobility issues. He also suffers
from a pinched median nerve in his upper back and shoulder which was the result of a workplace
accident that at times causes him to lose feeling and dexterity in his hands, arms, and shoulders. If
he is evicted from Camp Compassion, there will be no shelter available to him and his disabilities
will be greatly exacerbated if he is forced into the streets.

28. Plaintiff Donald Hobbs is a 65-year-old resident of Camp Compassion. Mr. Hobbs
recently became displaced from his longtime home in Novato, where he has been working in
construction for 35 years. He is also a former NFL player who played for the Miami Dolphins and
Oakland Raiders. Donald suffers from chronic pain and traumatic brain injury in large part because
of injuries he sustained in the NFL.

29. Plaintiff Lisa Nicole Johnson is a 33-year-old woman who came to Camp
Compassion after being displaced by a traumatic event. She came with nothing, and was provided

by the camp with a sleeping bag, tent, food, water, friendship and protection.

Complaint for Injunctive Relief

Page
-9-

 
oOo nN DN

10
11
IZ
13
14
iS
16
17
18
19
20
Zl

23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 12 of 47

Defendants

au, Defendant City of Novato (“City”) is a municipal corporation within Marin County,
existing under the laws of the State of California with capacity to sue and be sued.

SI, Defendant Adam McGill is City Manager of Novato

32. Defendant Pat Eklund is the Mayor of Novato.

33: Defendant Susan Wernick is a City Council Member of Novato, District 1, and is
the elected representative of all members in Camp Compassion who are domiciled in District 1.

34, Defendant Chris Blunk is director of the Department of Public Works one of the
departments charged with implementing and enforcement of the challenged ordinances.

35. Defendant Mathew McCaffrey is Chief of Police of the Novato Police Department
charged with implementing and enforcing the challenged ordinance.

MEMORANDUM OF POINTS AND AUTHORITIES

36. Pursuant to Local Rule 65.1(a), plaintiffs respectfully move for a temporary
restraining order against Defendants and each of them to halt the expulsion of homeless persons
from Camp Compassion where approximately 30 people have been camping for over a year.
Specifically, Plaintiffs seek a Temporary Restraining Order and Preliminary Injunction against
enforcement, now or at any time after achievement of the City’s declared conditions precedent to
enforcement, of Novato Municipal Code Sections 7-11 (Resolution 1669), 7-12 (Resolution 1670)
and 1420.7, and thereby prevent Defendants from removing plaintiffs from Camp Compassion and
other homeless encampments and essentially prohibiting them from camping anywhere in the City
of Sausalito legitimately or illegitimately designated as “critical infrastructure” under the Code’s
overbroad and vague definitions.

aT: A TRO is necessary to prevent irreparable harm to homeless plaintiffs prior to this

Court having the opportunity to make a decision on Plaintiffs’ motion for preliminary injunction.

Complaint for Injunctive Relief

Page
-10-

 
oO SS STD

10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 13 of 47

38. On July 6, 2021, officials of the City of Novato went to Camp Compassion and
distribute handbills with excerpts from the new code sections. Although the new restrictions did on
that day take effect, the Notices failed to state that they would not be enforced unless and until one
of the two “conditions precedent” recited in the Code Sections themselves, occurred. This caused
great consternation that eviction was imminent.

39: Accordingly, the next day, July 7, 2021, counsel for Plaintiffs sent, via email, a
Cease and Desist Letter including notice that whether or not the pertinent code sections were
enforced, Plaintiffs intended to file an Ex Parte Application for a Temporary Restraining Order and
Preliminary Injunction to City Manager Adam McGill and City Attorney Jeffrey A. Walter. (A true
and correct copy of the City’s handbill and Plaintiffs Cease and Desist Letter are attached to the
Declaration of Anthony D. Prince). As of this filing, neither the City Manager nor the City Attorney
have responded. Plaintiffs therefore respectfully request that the Court grant its application for a
TRO.

STANDARD OF REVIEW

40. In considering an application for a preliminary injunction under Rule 65 of the
Federal Rules of Civil Procedure, courts in the Ninth Circuit look to the following factors: a) The
movant has shown a likelihood of success on the merits; b) There is a likelihood that the movant
will suffer irreparable harm in absence of a preliminary injunction; c) The balance of equities tips in
the movant’s favor; d) The injunction is in the public interest. Stormance, Inc. v. Selecky, 586 F.3d
1109, 1127 (9" Cir. 2009). Also see Idaho v. Coeur d’Alene Tribe, 794 F.3d 1039, 1046 (9" Cir,
2015) quoting from Pom Wonderful LLC v. Hubbard, 775 F.3d 1118,1124 (9" Cir.2014)

4]. Under the sliding-scale approach adopted by the Ninth Circuit in A//iance for the
Wild Rockies v. Cottrell, 632 F.3d 1127, Courts must weigh these factors using a “sliding scale”
approach such that where there are “serious questions going to the merits” a preliminary injunction
may still be issued so long as “the balance of hardships tips sharply in the plaintiff's favor and the

Complaint for Injunctive Relief

Page
i TL é

 
10
1]
IZ
13
14
[3
16
17
18
19
20
21
ae
23
24
25
26
27
28

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 14 of 47

other two factors are satisfied.” Short v. Brown, 893 F.3d 671, 675 (9" Cir. 2018) (quoting Alliance
for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9"" Cir. 2011.) To determine whether to issue
a TRO, the courts in the Ninth Circuit apply the same analysis used to evaluate a motion for
preliminary injunction. McCarthy v. Servis One, Inc, 2017 U.S. Dist. LEXIS 32622, at 9-10(N.D.
Cal. Mar. 7. 2017)

42. Here, Plaintiffs Ex Parte Application for Injunctive Relief raises serious questions
including the legality, under the Federal and California State Constitutions of Defendants’ plan to
expel the homeless from Camp Compassion at Lee Gerner Park when its undisputed that there are
no shelter beds in the City of Novato.

State-Created Danger

43. In addition, serious questions arise regarding state-created danger by way of
increasing the risk of harm and even death face routinely by homeless persons deprived of the
relative safety of the encampment community and the material support rendered by charitable
organizations and individuals.

44, While most courts have held that there may be no fundamental right to housing, the
Ninth Circuit recognizes liability under substantive due process where a state or local official act to
place a person in a situation of known danger with deliberate indifference to their personal or
physical safety. Kennedy v. City of Ridgefield, 439 E 3d 1055(9" Cir. 2006) “[D]eliberate
indifference is a stringent standard of fault, requiring proof that a municipal actor disregard a known
or obvious consequence” Board of County Com ’rs of Bryan County, Okl v Brown, 520 U.S. 397

45. “In examining whether [the city] affirmatively places an individual in danger, a court
does not look solely to the agency of the individual, nor does it rest its opinion on what options may
or may not have been available to the individual. Instead, [the court must] examine whether [the
city] left the person in a situation that was more dangerous than the one in which they found him”
Kennedy, 439 F.3d at 1062 (citations omitted) See also, Northern District Judge Susan van Keulen’s

Complaint for Injunctive Relief

 

 

Page
aioe

 
Co ODO Oo SI DH AN

11
12
13
14
15
16

18
19
20
a
22
23
24
25
26
2
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 15 of 47

Order January 20, 2021 granting plaintiffs’ Ex Parte Application for Preliminary Injunction in the
case of Santa Cruz Homeless Union et al v. [Santa Cruz City Manager] Martin Bernal, City of
Santa Cruz, et al Case No. 20-cv-09425-SVK.

46. Here, where it is undisputed that there are no shelters or individual housing options
available; where the “option” provided to Camp Compassion and homeless in Novato is to wander
the streets during the day, lose access to community donations. The ordinance does not say where
people can sleep, only an over broad prohibition on most places.

47. While California is loosening COVID-19 restrictions, guidance provided the federal
Centers for Disease Control (CDC) and repeatedly affirmed since fist issued remains the same: “If
individual housing options are not available, allow people who are living unsheltered or in
encampments to remain where they are. Clearing encampments can cause people to disperse
throughout the community and break connections with service providers. This increases the
potential for infectious disease spread.” (See, Declaration of Flojaune Cofer, PhD, MPH).

48. In Marin County Homeless Union v. City of Sausalito, Case No. 3:21-cv-01143-
EMC, Judge Edward Chen enjoined the city from clearing a small homeless encampment in the
City’s Dunphy Park and from enforcement of a broad ordinance essentially prohibiting camping
city wide. He only recently modified the injunction to allow the City of Sausalito to move the camp
to a separate and comparable campground with hygiene facilities while still enjoining the City of
Sausalito from enforcing its daytime camping ban.

49. —_ In his modification of the injunction, Judge Chen permitted the moving of the
encampment only because campers were to be moved, with their personal possessions, to a similar
location with bathrooms and showers, and that only after conducting an evidentiary hearing to
satisfy himself that the new location was free of serious health and safety hazards. “The Courts
Ruling here is dependent on the City fulfilling all other conditions and safeguards described above.
In addition, the Court’s ruling here has no impact on the other part of the preliminary injunction

Complaint for Injunctive Relief

Page
-13-

 
aes

oOo Se SN DH WN

10
11
12
13
14
15
16
17
18
19
20
2]
a
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 16 of 47

related to day camping. That is, the Court continues to enjoin the day camping prohibition” Marin
County Homeless Union v. City of Sausalito, Case No. 3:21-cv-01143-EMC.

50. The same is true in Santa Cruz Homeless Union et al. vs Bernal et al, Case No. 5:20-
cv-09425, where Judge Susan Van Keulen only granted modification of the injunction when
Defendant City of Santa Cruz agreed to move the entire original encampment at the upper portion
of San Lorenzo Park to an area only yards away, after the City had conferred with the Santa Cruz
Homeless Union.

51. The City of Novato has no such commitment to a safe move to a comparable site —
and is actively opposed to doing so. Their only solution dispersion and criminalization of indigent
homeless persons within the city. All of the recent cases in the Northern District, share a common
thread: the Courts have ruled that if an encampment is to be cleared, it is to be moved intact and in
its entirety to a location with comparable amenities and Cities are still enjoined from enforcing
broader city-wide camping bans.

52, In addition to ongoing concerns regarding COVID-19, including, most urgently and
recently the rapid spread of the highly contagious Delta variant, this complaint raises other public
health issues are raised about other imminent public health dangers of the ordinance. The amended
code sections, if enforced, will lead to homeless people having life sustaining survival items such as
food, blankets, shoes, medication, essential documents be taken with little to no warning and
disposed of (Ordinance No. 1668 7-11.4.d). Homeless persons will then be charged fines for the
cost of the “abatement” and liens set on their property. (Ordinance No. 1668 7-11.4.d).

53. This, on its face, could lead injury and death to medically vulnerable people
experiencing homelessness who will be at great risk of having life sustaining survival items and
medication. Loss of blankets and tents could lead to severe unmitigated exposure to the elements

(See, Declaration of Flojaune Cofer, PhD, MPH)

Complaint for Injunctive Relief

Page
14.

 
mo Oo CO “SD

11
12
13
14
15
16
i7
18
19
20
21
we
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 17 of 47

54. The challenged code sections are indifferent to the environmental realities of living
outside as the widely predicted brutal summer has arrived. The Bay Area is in the midst of a
summer heatwave and in the midst of fire season. To avoid injury and death, CDC guidance during
heatwaves and fire events with smoke dispersal instruct people to stay inside and reduce strenuous
activity. (See Cofer Declaration) The City will be putting people into harm’s way by forcing
campers to move around during the day and break camp during the day.

55. | The vague definition of “fire hazard areas” also means people will be displaced from
sheltering in place where there is shade even if they don’t possess any kind of flame source.
Especially among medically vulnerable people who are unhoused, the ordinance flies in the face of
public health to create the possibility of irreparable harm or death through unmitigated exposure to
smoke and high heat. Campers who keep camp during the day in shaded areas — following CDC
guidance for such events — will risk arrest and destructions of their domiciles, food, water, and other
life-sustaining survival items.

Triggering Enforcement: Timeliness of Plaintiffs’ Request for Injunctive Relief

56. The challenged code sections contain a subsection entitled “Enforcement” which
provides that they may be enforced when the sooner of two events take place: either the CDC
rescinds its guidance regarding leaving homeless encampments undisturbed or Marin County
achieves a COVID-19 fully-vaccinated rate of 90%. However, while citing to the CDC guidelines,
the City then disregards the CDC’s warning regarding protections for the unhoused, specifically

advising “community vaccination coverage should not be used alone to decide to modify
approaches to prevention among people experiencing unsheltered homelessness.” (See
Declaration of Flojaune Cofer, PhD, MPH)

57. |The same CDC statement of June 7, 2021 also states:

Closing encampments can lead people to disperse and result in increased
crowding at other encampments or in shelters, which can increase the risk of

Complaint for Injunctive Relief

Page
15.

 
10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 18 of 47

spreading infectious disease, including COVID-19. Encampment disbursement
should only be conducted as part of a plan to rehouse people living in
encampments, developed in coordination with local homeless service
providers and public health partners. (Emphasis added.) See Cofer
Declaration

58. It is manifest, therefore, that if not restrained, once enforcement is triggered,
the City will be inflicting irreparable harm in the form of increasing the risk of great bodily
harm and even death among the homeless population. The challenged code revisions give
the City carte balance to label virtually the entirety of Novato to be “critical infrastructure”,
off limits to homeless who need to camp both day and night and suffer the myriad harms
described in detail in the Declarations filed in support of Plaintiffs’ application.

Balance of Equities and Public Interest

59. Only days ago, in his order enjoining an anti-camping ordinance very similar
to the one at issue here, Chief Judge Morrison England of the Eastern District cited to
Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073 (9" Cir. 2014), Preminger v. Principi, 422
F.3d 815 (9" Cir. 2005) and UFW vy. U.S. DOL, No. 1:20-cv-1690. “When the government
is a party to a case where a preliminary injunction is sought, the balance of equities and
public interest factors merge.” Judge England continued, “Generally, public interest
concerns are implicated when a constitutional right has been violated because all citizens
have a stake in upholding the constitution.” (Warren v. City of Chico, No. 2:21-cv-00640-
MCE-DMC)

60. Here, the public interest—which includes the interests of the homeless, who, it
is often forgotten, are also members of the public—is clearly served by enjoining
enforcement of the City of Novato’s facially unconstitutional code revisions and the
increased dangers they will create.

Complaint for Injunctive Relief

Page
. 16.

 
 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 19 of 47

Even if the Court Should Not Find State-Created Danger, the Ninth Circuit’s ruling in

Martin v. Boise, Alone, Prohibits Enforcement of Novato’s Anti-Camping Ordinances

61. In the above-cited ongoing case of Warren v. City of Chico, Chief Judge England
also cited to the Ninth Circuit’s historic decision in Martin Vs City of Boise, 902 F. 3d 1031, 1046
(9 Cir. 2018): “Because the ordinances passed by the [Chico] City Council subject individuals to
criminal penalties for ‘living outdoors’ anywhere in the City, the result is that homeless individuals
are subject to criminal prosecution no matter where they go within the jurisdiction.” England
continues: “This Circuit has previously held that ordinances such as this are unenforceable, unless
there is practically available shelter within the City for all unhoused individuals. ‘So long as there is
a greater number of homeless in a jurisdiction than the number of available beds [in shelters] the
jurisdiction cannot prosecute homeless individuals for “involuntarily sitting, lying, and sleeping in
public.” (Quoting Jones v. City of Los Angeles, 444 F.3d 1118, 1138 (9" Cir. 2006)

62. Here, the City of Novato attempts to avoid Martin’s command by driving a Mack
Truck and a bulldozer through that part of Martin v. Boise which provides that municipalities are
not prohibited from imposing restrictions for particular purposes and in particular areas of the City.
But the challenged code provisions in this case, enabling Defendant to declare virtually the entire
city to be “critical infrastructure” under an outrageously overbroad and vague “standard” is a case
of the “exception” swallowing the rule, subverting the essential holding of Martin at the expense of
and with great risk to the unhoused.

FIRST CAUSE OF ACTION
Cruel and Unusual Punishment; Excessive Fines (Eighth Amendment to the U.S.
Constitution; 42 U.S.C. §1983; Art. 7) 173.
63. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if

fully set forth herein. The acts and omissions of Defendants, as described herein, violate the

Complaint for Injunctive Relief

Page
Le 19

 
ao sO NN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 20 of 47

constitutional rights of Plaintiffs to be free from actual or threatened cruel and unusual punishment
and excessive fines.

64. By virtue of their status as homeless people, and due to the insufficiency of shelter or
housing in the City of Novato, the Plaintiffs have no way to comply with the laws Defendant
enacted and continues to enforce against them. The City of Novato has a policy and practice of
forcibly removing Plaintiffs who are involuntarily sleeping overnight from public property,
including all parks, waterways, and city-owned properties which it has now codified in the amended
Municipal Code Sections challenged herein. This has the effect of a citywide ban that does not
allow for Plaintiffs to maintain life-sustaining activities that are the unavoidable consequence of
being without housing.

65. Defendants have a custom, policy, and/or practice of encouraging its officers to
threaten and to cite or arrest homeless people for sleeping or having property in public, which is
unavoidable behavior due to their unhoused status. There is an actual controversy between Plaintiffs
and the City of Novato concerning the continued threat of citation and arrest if Plaintiffs remain on
public property, in parks, waterways, and other city-owned properties. The City will continue
enforcement throughout the city and has a history of issuing citations and making arrests in other
areas of the city. Plaintiffs desire a judicial determination of their rights and duties and a declaration
as to Defendant’s constitutional obligations.

SECOND CAUSE OF ACTION
Cruel and Unusual Punishment (Art. 7, §17 California Constitution)

66. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if
fully set forth herein. The acts and omissions of Defendants, as described herein, violate the
constitutional rights of Plaintiffs to be free from actual or threatened cruel and unusual punishment

and excessive fines. By virtue of their status as homeless people, and due to the insufficiency of

Complaint for Injunctive Relief

Page
- 18.

 
10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 21 of 47

shelter or housing in the City of Novato, Plaintiffs have no way to comply with the laws Defendant
enacted and continues to enforce against them.

67. The City of Novato has a policy and practice of forcibly removing Plaintiffs who are
involuntarily sleeping overnight from public property, including all parks, waterways, and city-
owned properties. This has the effect of a citywide ban that does not allow for Plaintiffs to maintain
life-sustaining activities that are the unavoidable consequence of being without housing. Defendant
has a custom, policy, and/or practice of encouraging its officers to threaten and to cite or arrest
homeless people for sleeping or having property in public, which is unavoidable behavior due to
their unhoused status.

68. There is an actual controversy between Plaintiffs and the City of Chico concerning
the continued threat of citation and arrest if Plaintiffs remain on public property, in parks,
waterways, and other city-owned properties. The City has made clear that it will continue
enforcement throughout the city and has a history of issuing citations and making arrests in other
areas of the City. Plaintiffs desire a judicial determination of their rights and duties and a
declaration as to Defendant’s constitutional obligations.

THIRD CAUSE OF ACTION
Right to Due Process of Law: State-Created Danger (Fourteenth Amendments to the U.S.
Constitution; 42 U.S.C. § 1983)

69. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if
fully set forth herein.

70. The City of Novato has a policy and practice of forcibly removing Plaintiffs from
encampments in disregard of CDC guidelines pertaining to exposure to COVID-19 as well as heat-
related dangers that will be greatly exacerbated if Defendants are permitted to enforce the revised

sections of the Novato Municipal Code challenged herein. Plaintiffs will be placed in immediate

Complaint for Injunctive Relief

Page
19.

 
eo SJ DB Ww SB WY bo

So

1]
12
13
14
15
16
17
18
19
20
2
oe
ZS
24

26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 22 of 47

danger to their health and safety by exposing them to the elements, depriving them of their rights to
substantive due process guaranteed by the 14th Amendment to the U.S. Constitution.
FOURTH CAUSE OF ACTION

Right to Due Process of Law: State-Created Danger (Article I, Section 7 of the California
Constitution) 186.

71. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if
fully set forth herein.

72. The City of Novato has a policy and practice of forcibly removing Plaintiffs from
encampments in disregard of CDC guidelines pertaining to exposure to COVID-19 as well as heat-
related dangers that will be greatly exacerbated if Defendants are permitted to enforce the revised
sections of the Novato Municipal Code challenged herein. Plaintiffs will be placed in immediate
danger to their health and safety by exposing them to the elements, depriving them of their rights to
substantive due process guaranteed by Article 1, section 7 of the California Constitution.

FIFTH CAUSE OF ACTION

Unlawful Seizure of Property (Fourth and Fourteenth Amendments to the U.S.
Constitution; 42 U.S.C. § 1983)

73. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if
fully set forth herein.

74. The provisions of the challenged revisions to the Novato Municipal Code will permit
Defendants to permanently seize, and in some cases, destroy with no genuine opportunity for
retrieval, any personal property belonging to Plaintiffs and other unhoused, unsheltered persons. On
its face, and if enforced, the enacted prohibitions, policy and procedures regarding camping
unreasonable seizures that violate the 4" and 14" Amendments of the United States Constitution.

SIXTH CAUSE OF ACTION
Right to Due Process of Law (Fourteenth Amendment to the U.S. Constitution; 42 U.S.C. §

1983)

Complaint for Injunctive Relief

Page
fe FO:

 
 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 23 of 47

75. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if
fully set herein.

76. The City of Novato’s Anti-Camping Ordinances and, in particular, the overbreadth,
vagueness and ambiguity of terms including, but not limited to “critical infrastructure” “damage,”

33 Gc"

youth-serving” “involuntary

39 Ger 33 c6

“incapacity,” “disruption,” “destruction,” “impede

39 66

vital function
camping” and “voluntary camping” etc. in the challenged Code Sections create vague and uncertain
requirements that are a denial of due process of law, as guaranteed by the Fourteenth Amendment of
the United States Constitution, because they fail to inform Plaintiffs and other members of the
public as to what acts and conduct will subject them to criminal penalties and what forms of what
acts and conduct will not.
SEVENTH CAUSE OF ACTION
Right to Due Process of Law (Article I, Section 7 of the California Constitution)
7. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if

fully set herein.

78. The City of Novato’s Anti-Camping Ordinances and, in particular, the overbreadth,

33

vagueness and ambiguity of terms including, but not limited to “critical infrastructure” “damage,”

“incapacity,” “disruption,” “destruction,” “impede” “vital function” “youth-related” in the
challenged Code Sections create vague and uncertain requirements that are a denial of due process
of law, as guaranteed by the Article I, Section 7 of the California State Constitution, because they
fail to inform Plaintiffs and other members of the public as to what acts and conduct will subject
them to criminal penalties and what forms of what acts and conduct will not.
EIGHTH CAUSE OF ACTION
Violation of California Civil Code § 52.1 195.

79. Plaintiffs incorporate each and every allegation of the preceding paragraphs as if

fully set forth herein.

Complaint for Injunctive Relief

Page
bs Bi

 
10
1]
12
13
14
ib
16
Le
18
19
20
2
22
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 24 of 47

80. The Defendant’s conduct, as described herein, interferes by threats, intimidation, or
coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise and
enjoyment of Plaintiffs’ rights as secured by the Fourth, Eighth, and Fourteenth Amendments to the
United States Constitution or laws of the United States, and of the rights secured by the Constitution
or laws of the State of California.

81. Defendant has enacted revisions to its municipal code which on their face and if
enforced will subject Plaintiffs to arrest and prosecution for violation of misdemeanors punishable
by incarceration and excessive fines under ordinances unconstitutional on their face and as applied.
If forced to comply, Plaintiffs face coercive and intimidating tactics to forcibly remove Plaintiffs,
present them with obviously dangerous restrictions for involuntarily sleeping outdoors, and by
essentially banning daytime camping and severely restricting overnight camping in every inch of
the City, ultimately push them out of Defendant’s jurisdiction.

82. Plaintiffs are entitled to an injunction pursuant to California Civil Code §52.1.

JURY DEMANDED
PRAYER FOR RELIEF

83. Plaintiffs respectfully request that this Court order the following:

(a) Grant a temporary Restraining Order, Preliminary Injunction or Permanent
Injunction immediately enjoining Defendants and each of them from closing Camp
Compassion at Lee Gerner Park or otherwise removing and subjecting unhoused
people to Novato Municipal Code Sections 7-11, 14-20.5, 14-20.7 and any other
portion of the Novato Municipal Code which is intended to or will have the effect of
removing persons from Camp Compassion unless and until each person/family so
removed is actually provided- in real-time — with safe, indoor individual housing,

consistent with CDC guidance and Ninth Circuit’s decision in Martin v. Boise;

Complaint for Injunctive Relief

Page
bs

 
& Ww bv

CoCo OD SS ST DH

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 25 of 47

(b) Grant a temporary restraining order, preliminary injunction or permanent injunction
immediately enjoining Defendants and each of them from enforcing Sections 7-11,
7-12, 14-20.5, 14-20.7 and all other sections of the revised Novato Municipal Code
that have the stated purpose of or will result in the criminalization of the homeless in
violation of their above-cited state and federal rights and statutory protections and
under the ruling of the Ninth Circuit Court of Appeals in Martin v. Boise;

(c) Order Defendants to strictly observe COVID-19, heat-related and other federal CDC,
California Department of Health and Marin County Public Health guidance and
orders regarding homeless encampments;

(d) That this Court retain jurisdiction in this matter;

(e) That the Court award reasonable attorney’s fees to Plaintiffs’ counsel;

(f) Award any further relief the Court deems appropriate.

Dated: July 13, 2021 Respectfully Submitted

Anthony D. Prince
General Counsel,

California Homeless Union
Attorney for Plaintiffs

VERIFICATION
I, Jason Sarris, in my official capacity as an officer of the Marin County Homeless Union
declare the following:
The facts alleged in this Ex Parte Application are true of my own knowledge except as to
those made upon information and belief and, as to such statements, I believe them to be true.
Sworn under penalty of perjury under the laws of the United States of America.
Dated: July 13, 2021 /s/ Jason Sarris

Camp Compassion, Novato, California

Complaint for Injunctive Relief

Page
i 29

 
GQ bo

Sa DB AS

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 26 of 47

Anthony D. Prince (SBN # 202892)

General Counsel, California Homeless Union/Statewide Organizing Council
Law Offices of Anthony D. Prince

2425 Prince Street, Ste. 100

Berkeley, CA 94705

Tel: 510-301-1472

E-mail: princelawoffices@yahoo.com

Attorneys for Plaintiffs
UNITED STATES COURT

NORTHERN DISTRICT OF CALIFORNIA

MARIN COUNTY CHAPTER OF THE
CALIFORNIA HOMELESS UNION on
behalf of itself and those it represents; JASON
SARRIS; LEA DEANGELO; ZACH
BOULWARE; CARRIE HEALON; LISA
NICOLE JOHNSON; DONALD HOBBS:
DEBORAH ANN MIRAMONTES;
CHARLES TALBOT, BETHANY ALLEN,
MICHELANGELO MONTEZ; KALANI
WELCH, and other similarly situated
homeless persons including current residents
of “Camp Compassion” homeless
encampment,

Case No.:

DECLARATION OF ANTHONY D.
PRINCE IN SUPPORT OF PLAINTIFFS’
COMPLAINT FOR INJUNCTIVE
RELIEF PURSUANT TO 42 U.S.C. § 1983

VS.

CITY OF NOVATO; CITY MANAGER
ADAM MCGILL: MAYOR PAT EKLUND;
MAYOR PRO TEM ERIC LUCAN; CHIEF
OF POLICE MATHEW MCCAFFREY;
PUBLIC WORKS DIRECTOR CHRIS
BLUNK, ET AL.

Defendants

Se ee ee” nee ee me ee ee ese ee Se “Soe Se ee Sone” ee se ne se mene” ee Sone ee! ne!” ne” ee

 

 

 

DECLARATION OF ANTHONY D. PRINCE
I, Anthony D. Prince, swear and affirm as follows:

1. I, Anthony D. Prince am General Counsel for the California Homeless Union
Statewide Organizing Council and attorney of record for the Marin County

Homeless Union in the above-captioned matter.

Declaration of Anthony D. Prince

Page
Le] x

 
So Oo S© SYN DH A

11
12
13
14
Ls
16
Le
18
1
20
21
De
23
24
25
26
27
28

 

 

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 27 of 47

2. Attached hereto as Exhibits A and B, respectively, are true and correct copies of
Ordinance No.s 1669 and 1670 which were adopted by the Novato City Council
on June 7, 2021.

3. Attached hereto as Exhibit C is a true and correct copy of the City’s Notice
distributed to Camp Compassion on July 6, 2021.

4. Attached hereto as Exhibit D is a true and correct copy of the Cease and Desist
Letter and notice of intent to file and Ex Parte Application for Injunctive relief
that I sent by email to the Novato City Manager and City Attorney on July 7,

2021, to which I never received a reply.
I swear under penalty of perjury under the laws of the United States that the

foregoing is a true and correct statement based on personal knowledge.
Dated: July 13, 2021

Executed at Berkeley, California

thony D. Prince

Declaration of Anthony D. Prince

Page
2 =

 
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 28 of 47

Exhibit A
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 29 of 47

Exhibit A
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 30 of 47

CITY COUNCIL OF THE CITY OF NOVATO
ORDINANCE NO. 1669

ORDINANCE OF THE CITY COUNCIL OF THE CITY OF NOVATO
ADDING SECTION 7-11 TO CHAPTER VII OF THE NOVATO
MUNICIPAL CODE REGARDING PROTECTION OF CRITICAL
INFRASTRUCTURE, WILDFIRE RISK AREAS AND YOUTH-
SERVING FACILITIES, AND AMENDING SECTION 14-20
REGARDING UNLAWFUL CAMPING

SECTION I. FINDINGS
The City Council of the City of Novato hereby finds and declares as follows:

WHEREAS, a principal threat to the public health, safety, and welfare is the potential
destruction of, damage to, or interference with, infrastructure that is critical to the provision of
public services such as law enforcement, fire prevention, educational services, transportation, and
utilities including communication, water, and waste disposal; and

WHEREAS, destruction of, damage to, or interference with, critical infrastructure is often
caused by fire, contamination, restricting access to such infrastructure by police, fire and other
emergency response personnel, or other similar causes; and

WHEREAS, destruction of, damage to, or interference with, critical infrastructure is often
caused by persons whose activities are not permitted or authorized in, on, or near critical
infrastructure; and

WHEREAS, increased camping activities on public property obscure adverse and illegal
activity from public view, contributes substantially to the accumulation of litter, clutter and visual
blight, can interfere with pedestrian circulation, can obstruct or interfere with the lawful use of
public spaces by the general public for their intended recreational uses, and inhibit the effective
regulation and enforcement against illegal activities; and

WHEREAS, the City desires to establish its ability to prevent individuals from camping,
occupying camp facilities, or using/storing camp paraphernalia near certain critical infrastructure
in order to reduce the risk of destruction or damage to such infrastructure, or interference with the
provision of services to and from such infrastructure.

WHEREAS, the City further desires to establish its ability to prevent individuals from
camping, occupying camp facilities, or using/storing camp paraphernalia near youth-serving
facilities, including child day care facilities, schools, and City playgrounds, in order to protect
minor children from potentially deleterious effects of such activities.

NOW THEREFORE, the City Council of the City of Novato does ordain as follows:

SECTION II. Section 7-11 of the Novato Municipal Code titled ‘Protection of Critical
Infrastructure and Wildfire Risk Areas” is hereby added to read as follows:

ord704
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 31 of 47

7-11.1 Purpose and scope

The purpose of this section to mitigate the threat of fire and other potential causes of destruction
and damage to and interference with, critical infrastructure, in order to protect the health, safety,
and welfare of the public, by authorizing the removal of persons and their personal property in,
on, or near critical infrastructure. The purpose of this section is further to protect the health,
safety and welfare of minor children while using facilities specifically designed to serve that
population.

7-11.2 Regulated areas

When used in this section, the following words and phrases have the following meanings:
Camp has the same meaning as in section 14-20.2 of this Code.

Camp Facilities has the same meaning as in section 14-20.2 of this Code.

Camp Paraphernalia has the same meaning as in section 14-20.2 of this Code.

Critical Infrastructure means any real property or facility, whether privately or publicly owned,
as designated by the City Council by resolution, that the City Council determines in its discretion
is so vital and integral to the operation or functioning of the city that its damage, incapacity,
disruption, or destruction would have a debilitating impact on the public health, safety, or
welfare. Critical infrastructure may include, but is not limited to, government buildings, such as
schools, fire stations, police stations, jails, or courthouses; hospitals; structures, such as antennas,
bridges, roads, train tracks, drainage systems, or levees; or systems, such as computer networks,
public utilities, electrical wires, natural gas pipes, telecommunication centers, or water sources.

Facility means a building, structure, equipment, system, or asset.
Hazardous Waste has the same meaning as in California Public Resources Code section 40141.

Infectious Waste has the same meaning as in California Code of Regulations, title 14, section
17225.36.

Wildfire Risk Area has the same meaning as in California Code of Regulations, title 24, part 9,
section 202.

Youth-Serving Facility means child day care facilities, public or private preschool, public or private
primary or secondary school, public or private college and/or university, and public or private
playgrounds.

7-11.3 Prohibited activities and conditions

a. It is unlawful and a public nuisance for any person, including persons who would otherwise
be entitled to camp on public property pursuant to Section 14-20.8, to camp, occupy camp
facilities, or use camp paraphernalia at the following locations:

1. Critical infrastructure;

ord704
b.

c.

ord704

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 32 of 47

2. Within 50 feet of critical infrastructure;

3. Within 50 feet of a vehicular or pedestrian entrance to or exit from critical

infrastructure;

4. On those portions of a right-of-way that are required by local, state, or federal law
to be free of obstruction to first responders, including but not limited to members
of law-enforcement, fire-prevention, or emergency-medical-services agencies; or

5. Wildfire risk area.
6. Youth-serving facilities.

7. Within 50 feet of youth-serving facilities.

It is unlawful and a public nuisance for any person, including persons who would otherwise
be entitled to camp on public property pursuant to Section 14-20.8, to store personal
property, including camp paraphernalia and camp facilities, in the following locations

without the written consent of the property owner:
1. Critical infrastructure;

2. Within 50 feet of critical infrastructure;

3. Within 50 feet of a vehicular or pedestrian entrance to or exit from of critical

infrastructure;

4. On those portions of a right-of-way that are required by local, state, or federal law
to be free of obstruction to first responders, including but not limited to members
of law-enforcement, fire-prevention, or emergency-medical-services agencies; or

5. Wildfire risk area.
6. Youth-serving facilities.

7. Within 50 feet of youth-serving facilities.

This section is not intended to prohibit overnight camping on private residential property

by friends or family of the property owner.

Nothing in this section is intended to prohibit or make unlawful the activities of an owner
of private property or other lawful user of private property that are normally associated
with and incidental to the lawful and authorized use of private property for residential or
other purposes; and nothing is intended to prohibit or make unlawful the activities of a
property owner or other lawful user if such activities are expressly authorized by this Code

or other laws, ordinances, and regulations.
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 33 of 47

7-11.4 Abatement

a. Any violation of sections 7-11 and/or 7-12 may be abated by the city upon 24 hours of
prior notice; but a violation of sections 7-11 and/or 7-12 may be abated immediately by
the city without prior notice, if the violation poses an imminent threat to public health or
safety.

b. Abatement pursuant to subsection a., above, may include, but is not limited to: removal
of camp facilities, camp paraphernalia, personal property, garbage, hazardous waste,
infectious waste, junk, or debris; and securing the perimeter of the property with fencing,
gates, or barricades to prevent further occurrences of the nuisance activity.

c. Regardless of the city’s authority to conduct abatement pursuant to this section, every
owner, occupant, or lessee of real property, and every holder of any interest in real
property, is required to maintain the property in compliance with local, state, and federal
law; and 1s liable for violations thereof.

d, The cost of abatement, including all administrative costs of any action taken hereunder,
may be assessed against the subject premises as a lien, made a personal obligation of the
owner, or both, in accordance with procedures in section 1-6 of this code.

e. No person shall willfully prevent, delay, resist, obstruct, or otherwise interfere with a city
official, employee, contractor or agent in their execution of an abatement pursuant to this

section.
7-11.5 Violations

Any violation of this section shall be punishable as a misdemeanor in accordance with section
1-5 of this Code and shall be deemed a public nuisance. Nothing in this section shall prevent the
city from initiating a civil or administrative action, or any other legal or equitable proceeding, to
obtain compliance with the provisions of this section. The remedies provided by this section are
intended to be alternative methods of obtaining compliance and/or discouraging noncompliance
with the provisions of this section and are expressly intended to be in addition to any other civil,
criminal, or administrative remedies provided by law, including, but not limited to, Penal Code
sections 602 and 647.

SECTION III. Sections 14-20.5 and 14-20.6 of the Novato Municipal Code are hereby
renumbered as Sections 14-20.6 and 14-20.7, respectively.

SECTION IV. Section 14-20.5 of the Novato Municipal Code is hereby added to read as
follows:

14-20.5 Fires on public property. It is unlawful and a public nuisance for any person to do
the following on any public property:

a. Light or maintain any fire, unless such fire is lighted and maintained only in an apparatus

or receptacle (including a fire pit, stove, barbeque or fire circle) provided by, owned, or
maintained by the City of Novato for that particular purpose.

ord704
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 34 of 47

b. Leave a fire unattended by an adult or leave a location where a fire has been started,
kindled and/or maintained until the fire has been completely extinguished and is cold to
the touch.

SECTION V. Section 14-20.7 of the Novato Municipal Code is hereby renumbered as
Section 14-20.8 and is amended to read as follows:

Nothing in this section shall prohibit any person from camping on public property between the
hours of 9 p.m. and 7 a.m. when all of the following circumstances are present:

a. At the time that the person is camping there are no beds in any shelter or other
accommodation for homeless persons within the City or otherwise reasonably accessible
from the place where that person is camping that are available to that same person; and

b. The person is not engaging in camping as a voluntary act. Under this section "voluntary
act" shall mean camping during such time as there is shelter or lodging available to that
person which that person willfully refuses to avail him/herself of for any reason unrelated
to the exercise of a First Amendment or other state or federal constitutional right.

SECTION VI. CEQA

This Ordinance has been assessed in accordance with the authority and criteria contained in the
California Environmental Quality Act (CEQA) and the State CEQA Guidelines and it has been
determined that approval of the ordinance is exempt from further environmental review under the
general rule in California Environmental Quality Act (CEQA) Guidelines Section 15061(b)(3) that
CEQA only applies to projects that have the potential for causing a significant effect on the
environment. As a series of text amendments and additions without any physical project being
approved, it can be seen with certainty that there is no possibility that the ordinance will have a
significant effect on the environment.

SECTION VIL. SEVERABILITY

If any section, subsection, sentence, clause or phrase of this Ordinance is for any reason held to be
invalid, such decision shall not affect the validity of the remaining portions of this Ordinance. The
Council hereby declares that it would have adopted the Ordinance and each section, subsection,
sentence, clause or phrase thereof, irrespective of the fact that any one or more sections,
subsections, sentences, clauses or phrases be declared invalid.

SECTION VIII. ENFORCEABILITY OF ORDINANCE

In light of the existing COVID-19 public health emergency, this Ordinance shall not be enforced
to clear encampments existing as of the Effective Date of this Ordinance until the earlier of the
following:

1. The Centers for Disease Control and Prevention amends or revokes its Interim Guidance
on Unsheltered Homelessness and Coronavirus Disease 2019 (COVID-19) for Homeless
Service Providers and Local Official to no longer recommend local agencies allow
individuals living unsheltered or in encampments to remain where they are.

ord704
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 35 of 47

2. COVID-19 vaccinations are accessible for individuals experiencing homelessness, at least
90 percent of County residents 16 year and older have been fully vaccinated, as defined by
the California Division of Occupational Safety and Health, and the County meets the State
of California requirements for the Yellow (Minimal) Tier in place as of May 25, 2021.

SECTION IX. CITY MANAGER TO PROMULGATE RULES AND REGULATIONS

The City Manager is hereby authorized to promulgate rules and regulations to implement this
Ordinance.

SECTION X. PUBLICATION AND EFFECTIVE DATE
This ordinance shall be published in accordance with applicable provisions of law, by either:

publishing the entire ordinance once in a newspaper of general circulation, published in the
City of Novato, within fifteen (15) days after its passage and adoption,

or

publishing the title or appropriate summary in a newspaper of general circulation,
published in the City of Novato, at least five (5) days prior to adoption, and a second time
within fifteen (15) days after its passage and adoption with the names of those City
Councilmembers voting for and against the ordinance.

This ordinance shall become effective 30 days after the date of its passage and adoption.

* * * * * *

I HEREBY CERTIFY that the foregoing ordinance was first introduced at a regular meeting of the
Novato City Council on the 25" day of May, 2021, and was passed and adopted a regular meeting
of the Novato City Council on the 8" day of June, 2021, by the following vote, to wit:

AYES: Councilmembers Athas, Peele, Wernick, Lucan, Eklund
NOES: Councilmembers None
ABSTAIN: Councilmembers None
ABSENT: Councilmembers None

/Pat Eklund/
Mayor of the City of Novato

 

Attest:
/Laura McDowall/

City Clerk of the City of Novato

 

ord704
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 36 of 47

Approved as to form:
/Jeff Walter/

City Attorney of the City of Novato

 

ord704
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 37 of 47

Exhibit B
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 38 of 47

CITY COUNCIL OF THE CITY OF NOVATO
ORDINANCE NO. 1670

ORDINANCE OF THE CITY COUNCIL OF THE CITY OF
NOVATO ADDING SECTION 7-12 TO CHAPTER VII OF THE
NOVATO MUNICIPAL CODE REGARDING CONDUCT IN THE
STREAM PROTECTION ZONE

SECTION I. FINDINGS
The City Council of the City of Novato hereby finds and declares as follows:

WHEREAS, the City has a substantial interest in ensuring the protection, maintenance,
enhancement and restoration of streams and riparian areas, which includes ensuring they are
adequately protected from activity which might have a substantial negative impact on natural
resources and the environment, and in ensuring the city’s ability to comply with its statutory,
regulatory and permitting obligations with respect to creeks and riparian areas; and

WHEREAS, the City’s General Plan places strong emphasis on the “protection,
maintenance and enhancement of Novato’s natural resources...” including its creeks and riparian
areas; and

WHEREAS, the City has established a Stream Protection Zone under Novato Municipal
Code Chapter 19.35, which area includes the stream bed, the stream banks, all riparian vegetation
and an upland buffer zone at least 50 feet wide on both sides of the stream, and establishes special
requirements for development and land uses within the Stream Protection Zone; and

WHEREAS, the City now desires to further regulate individual conduct within the Stream
Protection Zone which might have a negative impact on the City’s natural resources and
environment, including camping, urinating and defecating, and disposal of garbage in creeks and
riparian areas.

NOW THEREFORE, the City Council of the City of Novato does ordain as follows:

SECTION II. Section 7-12 of the Novato Municipal Code titled “Creeks, Tributaries and Riparian
Areas” is hereby added to read as follows:

7-12.1 Purpose

a. This section shall govern individual conduct within the Stream Protection Zone, as
established and defined in Division 19.35 of this Code, whether occurring on public or
private property.

b. The public health, safety, and welfare, as well as the City’s ability to comply with its
statutory, regulatory and permitting obligations with respect to the protection of its creeks,
tributaries, riparian corridors and associated natural resources, require that the City adopt
and enforce comprehensive regulations specifically prohibiting deleterious activities
within these areas, whether located on public or private property.

ord705
7-12.2

Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 39 of 47

The purpose of this section is to establish clear and direct requirements for the inspection
and maintenance of the areas governed by this section and to authorize City enforcement
of violations of the provisions of this section by individuals engaging in prohibited activity
and/or property owners permitting prohibited activities or conditions to occur or be
maintained on their properties.

Prohibited activities and conditions

It shall be unlawful and a violation of this section for any person to engage in or maintain, or for
any property owner to allow or maintain, any of the following activities or conditions in the Stream
Protection Zone:

ord705

Collecting, gathering, or disturbance of any natural or cultural resources, except for
pruning, removal of materials or any other activities authorized under appropriate permits
from state and/or federal agencies or in conjunction with permitted city-sponsored
activities.

Camping, occupying camp facilities, or using camp paraphernalia.

Entering into or remaining within property to which public access is prohibited or
restricted.

Driving or otherwise operating a vehicle, except as authorized in conjunction with
otherwise permitted activity.

Using bicycles in areas not expressly designated for bicycle use.
Possessing or consuming alcoholic beverages.

Disposing of, depositing, throwing, keeping or accumulating trash, litter, rubbish, rubble,
garbage, debris or other solid waste, dirt, green waste or animal waste.

Traveling outside of designated paths.

Posting any sign on a tree, tree-stake or guard, or fastening any wire, cable or rope to any
tree, tree-stake or guard unless otherwise authorized by the city.

Urinating or defecating.
Making any excavation or unauthorized encroachment.

Possessing or discharging of weapons, firearms, paintballs, fireworks, or building fires,
except a fire lighted and maintained only in an apparatus or receptacle (including a fire
pit, stove, barbeque or fire circle) provided by, owned, or maintained within a park by
the City of Novato for that particular purpose.

Any act in a regulated area constituting a violation of any provision of California
Endangered Species Act, Endangered Species Act, the California Public Resources Code,
or any regulation of the California Department of Fish and Game, or of any permit or
approval issued by any federal, state or local agency having jurisdiction over the regulated
area shall also be a violation of this section.
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 40 of 47

This section is intended to regulate individual conduct within the Stream Protection Zone. Nothing
in this section is intended to alter, supplant or overrule the rules and regulations set forth for
development and land use within the Stream Protection Zone under Division 19.35 of this Code,
or to prohibit any activities lawfully permitted therein.

7-12.3 Violation and Abatement

Any violation of this section shall be punishable as a misdemeanor in accordance with section
1-5 of this Code and shall be deemed a public nuisance. Nothing in this section shall prevent the
City from initiating a civil or administrative action, or any other legal or equitable proceeding,
to obtain compliance with the provisions of this section. The remedies provided by this section
are intended to be alternative methods of obtaining compliance and/or discouraging
noncompliance with the provisions of this section and are expressly intended to be in addition
to any other civil, criminal, or administrative remedies provided by law, including, but not
limited to, Penal Code sections 602 and 647.

Any violation of this section may be abated pursuant to the provisions described in section 7-
11.4 of this Code.

7-12.4 No liability on the city

Nothing in this section shall be deemed to impose any liability upon the City or upon any of its
officers or employees, nor to relieve the owner or occupant of any private property from the duty
to keep property in a safe condition.

SECTION III. CEQA

This Ordinance has been assessed in accordance with the authority and criteria contained in the
California Environmental Quality Act (CEQA) and the State CEQA Guidelines and it has been
determined that approval of the ordinance is exempt from further environmental review under the
general rule in California Environmental Quality Act (CEQA) Guidelines Section 15061(b)(3) that
CEQA only applies to projects that have the potential for causing a significant effect on the
environment. As a series of text amendments and additions without any physical project being
approved, it can be seen with certainty that there is no possibility that the ordinance will have a
significant effect on the environment.

SECTION IV. SEVERABILITY

If any section, subsection, sentence, clause or phrase of this Ordinance is for any reason held to be
invalid, such decision shall not affect the validity of the remaining portions of this Ordinance. The
Council hereby declares that it would have adopted the Ordinance and each section, subsection,
sentence, clause or phrase thereof, irrespective of the fact that any one or more sections,
subsections, sentences, clauses or phrases be declared invalid.

SECTION V. ENFORCEABILITY OF ORDINANCE

In light of the existing COVID-19 public health emergency, this Ordinance shall not be applied to
prohibit camping or to clear encampments existing as of the Effective Date of this Ordinance until
the earlier of the following:

ord705
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 41 of 47

1. The Centers for Disease Control and Prevention amends or revokes its Interim Guidance
on Unsheltered Homelessness and Coronavirus Disease 2019 (COVID-19) for Homeless
Service Providers and Local Official to no longer recommend local agencies allow
individuals living unsheltered or in encampments to remain where they are.

2. COVID-19 vaccinations are accessible for individuals experiencing homelessness, at least
90 percent of County residents 16 year and older have been fully vaccinated, as defined by
the California Division of Occupational Safety and Health, and the County meets the State
of California requirements for the Yellow (Minimal) Tier in place as of May 25, 2021.

SECTION VI. CITY MANAGER TO PROMULGATE RULES AND REGULATIONS

The City Manager is hereby authorized to promulgate rules and regulations to implement this
Ordinance.

SECTION VIL. PUBLICATION AND EFFECTIVE DATE

This ordinance shall be published in accordance with applicable provisions of law, by either:

publishing the entire ordinance once in a newspaper of general circulation, published in the
City of Novato, within fifteen (15) days after its passage and adoption,

or

publishing the title or appropriate summary in a newspaper of general circulation,
published in the City of Novato, at least five (5) days prior to adoption, and a second time
within fifteen (15) days after its passage and adoption with the names of those City
Councilmembers voting for and against the ordinance.

This ordinance shall become effective 30 days after the date of its passage and adoption.

* * * * * %*

I HEREBY CERTIFY that the foregoing ordinance was first read at a regular meeting of the
Novato City Council on the 25" day of May, 2021, and was passed and adopted a regular meeting
of the Novato City Council on the 8 day of June, 2021, by the following vote, to wit:

AYES: Councilmembers Athas, Peele, Wernick, Lucan, Eklund
NOES: Councilmembers None
ABSTAIN: Councilmembers None
ABSENT: Councilmembers None

/Pat Eklund/

 

Mayor of the City of Novato

Attest:
/Laura McDowall/

City Clerk of the City of Novato

 

ord705
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 42 of 47

Approved as to form:
‘Jeff Walter/

City Attorney of the City of Novato

 

ord705
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 43 of 47

Exhibit C
NMC 7-11
CAMPING AND
STORAGE NEAR
CRITICAL

ein OF NOVATO INFRASTRUCTURE
ag a jesse

Government Buildings
Utility Facilities

Health Facilities as
defined by 1250 H&S
Train Stations and Train
Tracks

NY Water Sources and
. Levees
ae : \\ Roads and Bridges along

| City Evacuation Routes

No person shall lightor \ Wildfire Risk Areas
maintain any fire Wiel (cscsae e Youth Serving Facilities

the apparatus is
provided by the City of No camping and no storage

Novato for that of property within 50 feet
Lee eee of areas defined as Critical
NY 2 Infrastructure by the City of
a Novato Municipal
Code 7-l1. This includes the
entrance to such facilities.

al a

RT 7 tee

Prohibits camping
and camping
Paraphernalia within

a city park from
7 AM to 9 pry

 
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 45 of 47

Exhibit D
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 46 of 47

 

 

California Homeless Union (c=
Statewide Organizing Council 5

Office of the General Counsel, Law Offices of Anthony D. Prince
2425 Prince Street, Ste. 100, Berkeley, CA 94705

E-mail: princelawoffices@yahoo.com Phone: 510-301-1472

 

 

 

 

 

 

 

July 7, 2021

Adam McGill,

Novato City Manager

Jeffrey A. Walter,

Novato City Attorney

City of Novato Administrative Offices 922
Machin Ave.

Novato, CA 94945

Via Regular and Electronic Mail

Re: Cease and Desist and Notice of Ex Parte Application

Dear Mr. McGill and Mr. Walter:

This office represents the California Homeless Union/Statewide Organizing Council. Our Marin County
local union represents our homeless members in that part of Lee Gerner Park known as "Camp Compassion."
You are hereby advised of the following:

. Yesterday, July 6, 2021, notices were distributed in Camp Compassion containing extremely brief and
selective portions of recently enacted amendments to the Novato Municipal Code regarding restrictions on
camping. (A copy of the Notice is attached to the Email message containing this letter.)

While the notices do not list potential legal consequences for violation of these sections, the posting of the
notices is clearly designed to create the impression that the cited code sections are currently in effect. As such, ©
the posting of the notices is a violation of the cited code sections themselves, which expressly recite that
enforcement cannot begin until either 1) the CDC rescinds its guidance regarding the clearing of homeless
encampments or 2) Marin County achieves a COVID-19 fully vaccinated rate of 90%. Neither of these
conditions precedent to enforcement have been satisfied.

Therefore, we advise the City to cease and desist from any further such postings, distribution of notices or
communications of any kind to the residents of Camp Compassion or anywhere else in the City of Novato that
either expressly state, infer or could be reasonably interpreted to suggest that NMC Sections 7-11, 14-20.5 or
14-20.7 are currently in effect and need to be obeyed.
Case 4:21-cv-05401-YGR Document 3 Filed 07/14/21 Page 47 of 47

Furthermore, we strongly urge that the City notify those to whom it has distributed the notices that at this
time they need not obey the restrictions on camping and will not be cited nor charged should they remain where

they are presently camped.

2. This is to further advise that whether or not the City complies with the above cease and desist demand,
this office will, as soon as possible, file an Ex Parte Application for an injunction prohibiting the enforcement
at any time of the NMC Code Sections 7-11, 14-20.5 and 14-20.7 and a declaratory judgment that the code
sections as amended are facially unconstitutional and a violation of the Ninth Circuit's decision in Martin vy.

Boise.
Very truly yours,
/s/Anthony D. Prince,

General Counsel,
California Homeless Union
